ORDER
PER CURIAM.
Eric Swearengen (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant contends the motion court clearly erred in denying his post-conviction motion after an evidentiary hearing because his attorney was ineffective and the trial court acted outside its authority. Specifically, Movant argues his trial counsel was ineffective for failing to clearly and competently advise him of the consequences of a conviction following a trial and the trial court acted outside its authority in enhancing his sentence.
We have reviewed the briefs of the parties and the record on appeal and find the motion court did not clearly err in denying Movant post-conviction relief after an evi-dentiary hearing. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).